Citation Nr: 0508919	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  00-20 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

2.	Entitlement to service connection for a skin disorder as 
secondary to herbicide exposure.  

3.	Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to June 
1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The Board likewise denied the appellant's claim for service 
connection for PTSD, a skin disorder related to Agent Orange 
and hypertension.  This occurred in a December 2002 decision.  
The appellant appealed the Board's denial to the United 
States Court of Appeals for Veterans Claims (Court), and the 
Board's decision was vacated pursuant to a January 2004 
Order, following a Joint Motion for Remand and to Stay 
Further Proceedings.  The parties requested that the Court 
vacate the Board's December 2002 decision and remand the 
matter so that the Board would insure compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted after the veteran filed his claim for compensation 
benefits.  The Court granted the joint motion and remanded 
the case to the Board.

The case was remanded by the Board in order to insure 
compliance with the VCAA in September 2004.  


FINDINGS OF FACT

1.	The veteran does not have PTSD.  

2.	A skin disorder related to Agent Orange is not currently 
demonstrated.  

3.	Hypertension was not evident during service or until many 
years thereafter and is not shown to have been caused by any 
in-service event.


CONCLUSION OF LAW

1.	PTSD was neither incurred in nor aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§  3.303. 
3.304 (2004).

2.	A skin disorder due to exposure to the defoliant Agent 
Orange was neither incurred in nor aggravated by service nor 
may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

3.	Hypertension was neither incurred in nor aggravated by 
service nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  See, 
38 U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  The law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA, which 
was published on August 29, 2001 has been codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  In addition, the 
veteran was furnished a letter in April 2001 and in October 
2004, pursuant to remand by the Court and the Board, that 
provided notification of the information and medical evidence 
necessary to substantiate this claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, in October 2004, the RO asked the appellant to 
submit information regarding any evidence that he believes 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. 3.159(b) (2003); Quartuccio v. Principi 16 
Vet. App. 183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had a hearing on appeal.  In response to the letter 
provided in October 2004 the veteran's representative, in 
December 2004, responded that there were no further records 
for consideration.  The RO additionally adjudicated the claim 
in a supplemental statement of the case in 12004.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  



Service Connection for PTSD

The veteran is claiming service connection for PTSD as a 
result of his service in Vietnam.  The DD-214 shows that the 
veteran served in Vietnam from September 1970 to September 
1971, but also shows he was discharged in June 1971.  He 
served with the 185th Flight Maintenance Company His military 
occupational specialty was as a wheeled vehicle mechanic.  

Review of the service medical records show no complaints or 
manifestations of a psychiatric disorder, including PTSD.  On 
examination at separation from service in May 1971, 
psychiatric clinical examination was normal.  

The veteran was examined for state disability purposes in 
June 2001.  Psychological examination yielded diagnoses of 
PTSD, chronic; Impulse Control Disorder, NOS; and Major 
Depressive Disorder.

VA outpatient treatment records, dated from 1999 to 2002, 
show that the veteran received treatment at the mental health 
clinic and was assessed as having PTSD by a VA counseling 
therapist and psychologist.  

An examination was conducted by VA in June 2002.  At that 
time, the veteran reported that his unit had been stationed 
outside of Long Binh at a firebase named Zeon.  The veteran 
described various stressors, including patrolling the 
perimeter of the firebase in a jeep, the death of a fellow 
serviceman, a death involved in a motor vehicle accident and 
seeing a sergeant burned in a gasoline explosion.  He did not 
report any combat related incidents.  The examiner evaluated 
the veteran for the possibility of PTSD as a result of 
service in Vietnam.  His score on the "Mississippi Combat 
Scale" was described as "inconsistent with his military 
experience, and represents significant exaggeration of 
severity of symptoms and the presence of marked secondary 
gain issues."  After review of the record and an examination 
of the veteran, the examiner rendered diagnoses of 
intermittent explosive disorder, and mixed personality 
disorder with anti-social, narcissistic, and avoidance 
aspects.  The examiner rendered an opinion that the veteran 
did not meet the diagnostic criteria for the diagnosis of 
PTSD, either in terms of an identified stressor or an on-
going symptom presentation.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304 (f).

The Board finds that the preponderance of the evidence is 
against the claim for service connection for PTSD.  While 
there are assessments supporting a diagnosis of this 
disorder, these were made by a psychologist and therapist who 
do not appear to have completely reviewed all of the medical 
records available, but are based primarily on statements 
given by the veteran in interviews utilized for treatment 
purposes.  On the other hand, the VA examiner who evaluated 
the veteran in June 2002 did so with the sole purpose of 
determining whether the veteran had a psychiatric disorder 
that, in fact, met the criteria for PTSD.  That examiner 
specifically stated that the veteran did not meet the 
criteria, but, rather should be diagnosed as having 
personality disorders.  These are not considered to be 
disabilities for which compensation benefits may be paid.  
38 C.F.R. § 3.303(c).  

Under these circumstances, the preponderance of the evidence 
is against the diagnosis of PTSD, and service connection for 
this disorder may not be established and the appeal must be 
denied.  

Skin Disorder as a result of Agent Orange

The veteran is claiming service connection for a skin 
disorder as result of exposure to the defoliant Agent Orange 
during service in Vietnam.  It is noted that the veteran 
served on active duty in Vietnam during service.  It is also 
noted that service connection has been established for 
chronic folliculitis, evaluated as 10 percent disabling, on 
the basis that the current manifestations of folliculitis and 
acne are related to acne vulgaris that the veteran manifested 
while he was on active duty.  

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. § 
3.309(e) (2003) will be considered to have been incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during such 
period of service. 38 C.F.R. § 3.307(a) (2003).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.

The last date on which such veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975. Service in the Republic of Vietnam includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied: Chloracne or 
other acneform disease consistent with chloracne; type II 
diabetes; Hodgkin's disease; Multiple myeloma; Non-Hodgkin's 
lymphoma; Acute and subacute peripheral neuropathy; Porphyria 
cutanea tarda; Prostate cancer; Respiratory cancers (cancer 
of the lung, bronchus, larynx or trachea); Soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma). The term "soft-tissue sarcoma" 
includes the following: Adult fibrosarcoma; 
Dermatofibrosarcoma protuberans; Malignant fibrous 
histiocytoma; Liposarcoma; Leiomyosarcoma; Epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); Rhabdomyosarcoma; 
Ectomesenchymoma; Angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); Proliferating (systemic) 
angioendotheliomatosis; Malignant glomus tumor; Malignant 
hemangiopericytoma; Synovial sarcoma (malignant synovioma); 
Malignant giant cell tumor of tendon sheath; Malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; Alveolar soft 
part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of 
tendons and aponeuroses; Extraskeletal Ewing's sarcoma; 
Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma. For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset. 38 C.F.R. § 3.309(e) (2003).

The diseases listed at 38 C.F.R. § 3.309(e) (2003) shall be 
service connected if they manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, shall have become manifest to a degree of 10 
percent or more within one year after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service.

Review of the medical evidence of record shows that VA 
outpatient treatment records show that the veteran was 
treated for acne and chronic folliculitis in 1999.  A report 
of a private physician, dated in November 2000, shows a 
diagnosis of acne vulgaris; pseudoacanthosis nigricans, that 
was considered to be obesity related with no evidence of 
psoriasis; and seborrheic dermatitis of the scalp.  A VA 
outpatient treatment report, dated in July 2001 shows that 
the veteran was seen for complaints of a pruritic rash.  The 
diagnoses included a pruritic rash and nummular eczema or 
psoriasis.  

An examination was conducted by VA in June 2002.  At that 
time, the diagnoses were acne, folliculitis, and scarring 
from acne.  The examiner rendered an opinion that the veteran 
had a typical pattern of regular acne as opposed to 
chloracne.  He noted that acne was not typically considered 
to be secondary to Agent Orange.  

The veteran has been granted service connection for 
folliculitis.  He has claimed service connection for 
additional skin disorders that, he believes, are related to 
his exposure to Agent Orange, during service.  The law and 
regulations applicable to presumptive diseases that are due 
to Agent Orange includes several skin disabilities, none of 
which has been manifested by the veteran.  The Secretary of 
the Department of Veterans Affairs has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).  

As the veteran has not manifested any of the skin disorders 
upon which the presumptions applicable to dioxin exposure 
apply, service connection is not warranted.  



Hypertension

The veteran is seeking service connection for hypertension, 
which he asserts he developed as a result of taking salt 
pills during service.  Review of the service medical records 
shows no complaint or diagnosis of hypertension.  On 
examination for separation from service, the veteran's blood 
pressure reading was 150/60.  

Hypertension is first demonstrated of record in treatment 
records dated in 1999.  The diagnosis was confirmed on VA 
compensation examination dated in July 2001.  There is no 
medical opinion of record that reflects that the veteran's 
hypertension is related in any way to service, including to 
the taking of salt pills while on active duty.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including hypertension, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

The record shows that the veteran first manifested 
hypertension many years after his separation from active 
duty.  There is no statement from a medical professional that 
may be utilized to establish that this disorder is the result 
of service.  While the veteran has given sworn testimony to 
the effect that he believes that there is a relationship 
between service and his hypertension, it is noted that he is 
a layman, and, as such, is not competent to give an opinion 
requiring medical knowledge such as involved in making 
diagnoses or explaining the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Under these 
circumstances, as hypertension was not manifested during 
service, within one year thereafter, and has not been 
otherwise shown to be related to service, the claim must be 
denied.  See Boyer v. West, 210 F.3d 1351 (Fed. Cir 2000).  


ORDER

Service connection for PTSD is denied.  

Service connection for a skin disorder as secondary to 
herbicide exposure is denied.  

Service connection for hypertension is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


